Citation Nr: 0113389	
Decision Date: 05/11/01    Archive Date: 05/15/01

DOCKET NO.  98-00 018	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for post-
traumatic stress disorder.

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
skin disorder other than as a result of exposure to Agent 
Orange.

3.  Entitlement to service connection for a skin disorder as 
a result of exposure to Agent Orange.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION

The veteran served on active duty from September 1967 to 
March 1970.  The veteran served in Vietnam from January 1969 
to January 1970.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an October 1997 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.  On his December 1997 substantive appeal, VA 
Form 9, the veteran indicated that he wanted a hearing before 
a member of the Board in Washington, DC.  Further down on his 
substantive appeal the veteran wrote that he would decide at 
a later date whether he wanted a hearing before a member of 
the Board.  The veteran sent in a second VA Form 9 in August 
1998.  On this VA Form 9 the veteran indicated that he wanted 
to have a hearing before a member of the Board at the RO.  At 
a hearing before a hearing officer in October 1998 the 
veteran stated that he wanted a hearing before a member of 
the Board at that RO, not in Washington, DC.  Accordingly, 
the Board finds that the March 2001 hearing before the 
undersigned member of the Board at the RO fully satisfies the 
veteran's hearing request.

The claim for service connection for a skin disorder due to 
exposure to Agent Orange is the subject of a remand section 
of this decision.



FINDINGS OF FACT

1.  The veteran did not appeal a February 1993 RO 
determination which denied a claim of entitlement to service 
connection for post-traumatic stress disorder.

2.  Evidence received since the February 1993 unappealed RO 
denial, when considered in conjunction with the record as a 
whole, is new and so significant that it must be considered 
in order to fairly decide the merits of the claim for service 
connection for post-traumatic stress disorder.

3.  The veteran was denied service connection for a skin 
disorder, other than as a result of exposure to Agent Orange, 
in August 1981 and February 1993 rating decisions and he did 
not appeal those decisions.

4.  Evidence received since the February 1993 unappealed RO 
denial, when considered in conjunction with the record as a 
whole, is new and so significant that it must be considered 
in order to fairly decide the merits of the claim for service 
connection for a skin disorder, other than as a result of 
exposure to Agent Orange.


CONCLUSIONS OF LAW

1.  New and material evidence to reopen the veteran's claim 
for service connection for post-traumatic stress disorder has 
been presented and that claim is reopened.  38 U.S.C.A. 
§ 5108 (West 1991); 38 C.F.R. § 3.156 (2000).

2.  New and material evidence to reopen the veteran's claim 
for service connection for a skin disorder, other than as a 
result of Agent Orange, has been presented and that claim is 
reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of a preexisting 
injury suffered or disease contracted in the line of duty.  
38 U.S.C.A. § 1110 (West 1991).  

A previously denied claim will be reopened if new and 
material evidence is submitted in support thereof.  
38 U.S.C.A. § 5108.  "New and material evidence" means 
evidence not previously submitted to agency decisionmakers, 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with the 
evidence previously assembled is so significant that it must 
be considered in order to fairly decide the merits of the 
claim.  38 C.F.R. § 3.156(a).  

I.  Post-Traumatic Stress Disorder

The veteran's claim for service connection for post-traumatic 
stress disorder was originally denied on the merits by an 
unappealed RO determination in February 1993.  In March 1993 
the veteran was informed of the denial and he did not appeal 
the decision.  Accordingly, that determination is final.  38 
U.S.C.A. § 7105 (West 1991).

The evidence pertinent to the issue of service connection for 
post-traumatic stress disorder, of record at the time of the 
February 1993 rating decision, included the veteran's service 
medical records.  These records make no reference to a 
psychiatric disorder.  A December 1991 VA Agent Orange 
examination report also makes no reference to a psychiatric 
disorder.  VA medical records dated from April 1991 to 
December 1991 indicate treatment for substance abuse.  The 
veteran expressed concerns about post-traumatic stress 
disorder symptoms, but no diagnosis of post-traumatic stress 
disorder was made. 

In September 1997, the veteran requested that his claim be 
reopened.  The evidence submitted since the February 1993 
rating decision includes a hospital report from Robinson 
Memorial Hospital, where the veteran received inpatient 
treatment in May 1997 for alcohol induced depression.  The 
final diagnoses included rule out post-traumatic stress 
disorder.  The newly submitted evidence also includes records 
of VA hospitalizations in October 1997 and July 1998.  Each 
of these VA reports includes diagnoses of post-traumatic 
stress disorder.

The evidence of record at the time of the February 1993 
rating decision did not include any medical evidence which 
actually diagnosed the veteran as having post-traumatic 
stress disorder.  The newly submitted medical evidence shows 
that the veteran has been diagnosed as having post-traumatic 
stress disorder.  Since the diagnosis of a current disability 
is one of the requirements for entitlement to service 
connection, the Board finds that the newly submitted evidence 
is so significant, it must be considered in order to fairly 
decide the merits of the claim.  Hence, the Board finds that 
new and material evidence has been received to reopen the 
claim of service connection for post-traumatic stress 
disorder.  

II.  Skin Disorder Other Than Due to Agent Orange

The veteran's claim for service connection for a skin 
disorder, other than as a result of exposure to Agent Orange, 
was originally denied on the merits by an unappealed RO 
determination in August 1981.  In February 1993 the RO again 
denied the veteran's claim for service connection for a skin 
disorder other than as a result of exposure to Agent Orange.  
In March 1993 the veteran was informed of the February 1993 
denial and he did not appeal the decision.  Accordingly, that 
determination is final.  38 U.S.C.A. § 7105.

The evidence pertinent to the issue of service connection for 
a skin disorder, other than as a result of exposure to Agent 
Orange, of record at the time of the February 1993 rating 
decision included the veteran's service medical records.  
These records show that in July 1969 the veteran had fungus 
on his face and that he had ringworm lesions on his face.  A 
December 1991 VA Agent Orange examination report indicates 
that the veteran had hypopigmented patches on his upper 
extremities and trunk.  The remainder of the VA medical 
records of record at the time of the February 1993 rating 
decision make no reference to a skin disorder. 

In September 1997, the veteran requested that his claim be 
reopened.  The evidence submitted since the February 1993 
rating decision includes private and VA medical records.  The 
veteran was hospitalized at a VA facility from June to July 
1983 for alcohol dependency.  Examination revealed the 
veteran to have tumors on the upper arms.  A March 1994 VA 
hospitalization report includes diagnoses of tinea versicolor 
and tinea manus.  An October 1997 VA hospitalization record 
indicates physical examination revealed dry scales of the 
hands, with no evidence of fungal infection of the hands.  A 
December 1998 VA medical record indicates that the veteran 
had diffuse hypopigmentation on the thorax and upper 
extremities.  He was further noted to have dry, hard skin on 
both palms.

The medical evidence of record at the time of the February 
1993 rating decision did not indicate that the veteran had a 
current diagnosed skin disorder.  The newly submitted medical 
evidence shows that the veteran has had tinea versicolor, 
tinea manum, and fungal infections of the skin.  The newly 
submitted medical evidence indicates that the veteran has 
received medical treatment a number of times for skin 
disorders and that the veteran may have a chronic skin 
disorder.  The Board finds that the newly submitted evidence 
is so significant, it must be considered in order to fairly 
decide the merits of the claim.  Hence, the Board finds that 
new and material evidence has been received to reopen the 
claim of service connection for a skin disorder, other than 
as a result of exposure to Agent Orange.  


ORDER

New and material evidence having been submitted, the appeal 
to reopen a claim for service connection for post-traumatic 
stress disorder is granted.

New and material evidence having been submitted, the appeal 
to reopen a claim for service connection for a skin disorder, 
other than as a result of exposure to Agent Orange, is 
granted.


REMAND

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  Among other things, this law 
redefines the obligations of the Department of Veterans 
Affairs (VA) with respect to the duty to assist.  This change 
in the law is applicable to all claims filed on or after the 
date of enactment of the Veterans Claims Assistance Act of 
2000, or filed before the date of enactment and not yet final 
as of that date.  Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-
2100 (2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, 2096-2099 (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the RO has not yet considered whether any additional 
notification or development action is required under the 
Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  
Therefore, for these reasons, a remand is required.  

Medical evidence pertinent to an issue on appeal has been 
submitted since a June 1999 supplemental statement of the 
case.  A supplemental statement of the case evaluating the 
evidence submitted since June 1999 is not of record.  Due 
process requires that, in the absence of waiver of RO 
consideration, new pertinent evidence be evaluated by the RO 
and a supplemental statement of the case issued prior to 
review of the veteran's claims by the Board.

The record contains an August 1999 letter from the Social 
Security Administration (SSA) addressed to the veteran.  This 
letter indicates that the SSA considered examination reports 
from J.I., Ph.D. and from T.J.C.-P., D.O.  Neither of these 
reports is in the veteran's claims file.  In view of the 
Veterans Claims Assistance Act, the Board finds that the duty 
to assist requires an attempt be made to obtain these 
identified private treatment records prior to adjudication of 
the veteran's claims for service connection for post-
traumatic stress disorder and service connection for a skin 
disorder, to include as a result of exposure to Agent Orange.  

At his hearing before the undersigned member of the Board the 
veteran testified that he received treatment for his skin 
disorder from private physicians Dr. L. and Dr. Y.  The 
veteran stated that Dr. L. and Dr. Y. had treated him 
approximately 20 years previously and that Dr. Y. was a 
dermatologist.  The veteran noted that no attempt had been 
made to obtain his records from these physicians.  In view of 
the Veterans Claims Assistance Act, the Board finds that 
there is a duty to assist the veteran in attempting to obtain 
the pertinent records from these physicians prior to 
adjudicating the veteran's claim for service connection for a 
skin disorder, to include as a result of exposure to Agent 
Orange.

Accordingly, this case is REMANDED for the following:

1.  The RO should request that the 
veteran identify the names, addresses, 
and approximate dates of treatment for 
all VA and non-VA health care providers 
who have provided treatment for him for 
his claimed post-traumatic stress 
disorder and skin disorder.  With any 
necessary authorization from the veteran, 
the RO should attempt to obtain copies of 
pertinent treatment records identified by 
the veteran in response to this request, 
which have not been previously secured.  
This should include an attempt to obtain 
the veteran's records from Dr. L. and Dr. 
Y., described at the March 2001 hearing.  
If the RO is unable to obtain any 
identified records the RO must identify 
to the veteran which records were 
unobtainable, the RO must describe to the 
veteran the efforts which were made in 
the attempt to obtain those records, and 
the RO must describe any further action 
to be taken by VA with respect to the 
claim.  Copies of all correspondence to 
the veteran must be sent to the veteran's 
representative.

2.  The RO should contact the Social 
Security Administration and request a 
copy of any and all decisions pertaining 
to the veteran regarding entitlement to 
disability benefits, as well as all 
clinical reports considered in such 
determination.  

3.  The RO should send a letter to the 
veteran requesting that he describe in 
detail all of his claimed stressors.  The 
RO should attempt to verify any of the 
stressors for which verification is 
possible, and for which there has been no 
RO finding that such stressor occurred 
while the veteran was engaged in combat 
activity with the enemy.

4.  Upon completion of the above, to the 
extent possible, the veteran should be 
scheduled for a VA psychiatric 
examination.  If the veteran has 
identified a verified or combat-related 
stressor, the examiner should be asked to 
make a determination as to whether the 
veteran has post-traumatic stress 
disorder and, if so, to provide an 
opinion as to whether it is as likely as 
not that such post-traumatic stress 
disorder is a result of the verified or 
combat-related inservice stressor.  The 
veteran's claims file must be provided to 
the examiner and reviewed prior to the 
examination.  The VA examiner should 
state on the examination report whether 
such review of the record has been made.  
The examiner must ensure that all 
indicated tests and studies are 
accomplished.  The examiner should 
provide reasons and bases for all 
opinions expressed. 

5.  The veteran should also be scheduled 
for a VA dermatological examination to 
determine the nature and etiology of any 
skin disorders present.  All indicated 
tests should be conducted.  In regard to 
all currently identified skin disorders, 
the examiner is requested to provide a 
medical opinion, with supporting 
rationale, whether any such current 
disorder is related to any skin disorder 
manifestation demonstrated during 
service.  The veteran's claims file must 
be provided to the examiner and reviewed 
prior to the examination.

6.  Thereafter, the RO should review the 
claims folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the VA 
examination reports.  If the reports do 
not include adequate responses to the 
specific opinions requested, the report 
must be returned to the reviewer for 
corrective action.  See Stegall v. West, 
11 Vet. App. 268 (1998). 

7.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 
(2000) is completed.  In particular, the 
RO should ensure that the new 
notification requirements and development 
procedures contained in sections 3 and 4 
of the Act (to be codified as amended at 
38 U.S.C. §§ 5102, 5103, 5103A, and 5107) 
are fully complied with and satisfied. 

8.  When the foregoing actions are 
completed, the RO should readjudicate the 
veteran's claims for service connection 
for post-traumatic stress disorder and 
for service connection for a skin 
disorder, to include as a result of 
exposure to Agent Orange.

9.  If any benefit sought on appeal, for 
which a notice of disagreement has been 
filed, remains denied, the veteran and 
his representative should be furnished a 
supplemental statement of the case, 
including reflecting RO consideration of 
all pertinent evidence received since 
issuance of the June 1999 supplemental 
statement of the case, and be given the 
opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action until 
notified.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).


		
	U. R. POWELL 
	Member, Board of Veterans' Appeals



 



